      Case: 2:19-cv-00379-ALM-CMV Doc #: 6 Filed: 03/26/19 Page: 1 of 5 PAGEID #: 62



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

  Adrian McGee, Adm. Est. of LeDarren Mixon ,

                         Plaintiff,

                                                      Civil Action 2 :19       -cv- 379
           v.                                         Judge Marbley
                                                      Magistrate Judge   Vascura
  City of Whitehall, et. al.      ,

                         Defendant.


                                      RULE 26(f) REPORT

        Pursuant to Federal Rule of Civil Procedure 26(f), a meeting was held on March 22, 2019
                                                                                            and
 was attended by:

 Marcus Sidoti                               , counsel for plaintiff(s) Adriann McGee, Adm. Est. of
 LeDarren Mixon                              ,

                                             , counsel for plaintiff(s)                            ,

  Andrew Yosowitz                         , counsel for defendant(s) Gary A. Baker, Jr., Ronald
             Casto and City of Whitehall, Ohio                                                 ,

  Michael Loughry                            , counsel for defendant(s)Joseph A. Danzey and City of
             Reynoldsburg, Ohio              ,

 Counsel represent that, during the meeting, they engaged in a meaningful attempt to meet and
 confer on the matters outlined below.

 1.        CONSENT TO MAGISTRATE JUDGE

 Do the parties consent to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c)?

         Yes       xxx   No




4821-7192-6413.1                                  1
      Case: 2:19-cv-00379-ALM-CMV Doc #: 6 Filed: 03/26/19 Page: 2 of 5 PAGEID #: 63



 2.        INITIAL DISCLOSURES

 Have the parties agreed to make initial disclosures?

  xxx Yes                No      _____The proceeding is exempt under Rule 26(a)(1)(B)

 If yes, such initial disclosures shall be made by April 16, 2019        .

  3.       VENUE AND JURISDICTION

  Are there any contested issues related to venue or jurisdiction?

          Yes      xxx   No

  If yes, describe the issue:


  If yes, the parties agree that any motion related to venue or jurisdiction shall be filed by
               .

  4.       PARTIES AND PLEADINGS

       a. The parties agree that any motion or stipulation to amend the pleadings or to join
          additional parties shall be filed by May 31, 2019           .

       b. If the case is a class action, the parties agree that the motion for class certification shall be
          filed by              .

  5.       MOTIONS

       a. Are there any pending motion(s)?

                   Yes     xxx   No

           If yes, indicate which party filed the motion(s), and identify the motion(s) by name and
           docket number:

       b. Are the parties requesting expedited briefing on the pending motion(s)?

                   Yes           No

           If yes, identify the proposed expedited schedule:

           Opposition to be filed by              ; Reply brief to be filed by              .




4821-7192-6413.1                                      2
   Case: 2:19-cv-00379-ALM-CMV Doc #: 6 Filed: 03/26/19 Page: 3 of 5 PAGEID #: 64



  6.       ISSUES

  Jointly provide a brief description of case, including causes of action set forth in the complaint,
  and indicate whether there is a jury demand: Plaintiff alleges that the named officers used
  excessive force against LeDarren Mixon during the execution of a search warrant. Plaintiff
  asserts a Fourth Amendment excessive force claim against the named officers, a
  supervisory liability claim, a Monell claim against the City defendants as well as a state law
  claim for wrongful death against all Defendants. Defendants deny liability and assert both
  qualified and statutory immunity. There is a jury demand.

  7.       DISCOVERY PROCEDURES

       a. The parties agree that all discovery shall be completed by January 31, 2020. The parties
          to schedule their discovery in such a way as to require all responses to discovery to be
          served prior to the cut-off date, and to file any motions relating to discovery within the
          discovery period unless it is impossible or impractical to do so. If the parties are unable to
          reach an agreement on any matter related to discovery, they are directed to arrange a
          conference with the Court. To initiate a telephone conference, counsel are directed to join
          together on one line and then call the Magistrate Judge’s chambers or provide the Court with
          a call -in number.
       b. Do the parties anticipate the production of ESI?         Yes          xxxNo

           If yes, describe the protocol for such production:



       c. Do the parties intend to seek a protective order or clawback agreement? Not at this time.

           If yes, such order or agreement shall be produced to the Court by                .

  8.       DISPOSITIVE MOTIONS

       a. Any dispositive motions shall be filed by February 28, 2020.

       b. Are the parties requesting expedited briefing on dispositive motions?

                   Yes    xxxx No

           If yes, identify the proposed expedited schedule:

           Opposition to be filed by             ; Reply brief to be filed by           .

  9.       EXPERT TESTIMONY

       a. Primary expert reports must be produced by: Plaintiff: Sep. 2, 2019; Defendants: Oct. 25,
          2019

4821-7192-6413.1                                    3
   Case: 2:19-cv-00379-ALM-CMV Doc #: 6 Filed: 03/26/19 Page: 4 of 5 PAGEID #: 65




        b. Rebuttal expert reports must be produced by December 2, 2019.

  10.      SETTLEMENT

  Plaintiff(s) will a make a settlement demand by June 14, 2019. Defendant will respond by
  June 28, 2019. The parties agree to make a good faith effort to settle this case. The parties
  understand that this case will be referred to an attorney mediator, or to the Magistrate Judge, for
  a settlement conference.

  The Court refers cases to settlement throughout the year. The parties request the following month
  and year: December 2019

       In order for the conference to be meaningful, the parties agree to complete all discovery that
  may affect their ability to evaluate this case prior to the settlement conference. The parties
  understand that they will be expected to comply fully with the settlement conference orders
  which require, inter alia, that settlement demands and offers be exchanged prior to the conference
  and that principals of the parties attend the conference.

 11.       RULE 16 PRETRIAL CONFERENCE

 Do the parties request a scheduling conference?

  xxx Yes, the parties would like a conference with the Court prior to it issuing a scheduling
 order. The parties request that the conference take place xxxx         in chambers         by
 telephone.


       No, a conference is not necessary; the Court may issue a scheduling order after
 considering this Report.

 12.       OTHER MATTERS

 Indicate any other matters for the Court’s consideration:

         Defendants request a non-itemized quarterly statement of attorney’s fees and expenses.

 Signatures:

 Attorney for Plaintiff(s):                             Attorney for Defendant(s):

/s/ Marcus Sidoti                                      /s/ Andrew N. Yosowitz
 Counsel for                                            Counsel for Baker, Casto, City of Whitehall
 Plaintiff                                              Bar #
 Bar #                                                 0075306
 0077476


4821-7192-6413.1                                   4
   Case: 2:19-cv-00379-ALM-CMV Doc #: 6 Filed: 03/26/19 Page: 5 of 5 PAGEID #: 66




                                             /s/ Michael Loughry
 Counsel for                                  Counsel for Danzey, City of Reynoldsburg
 Bar #                                        Bar #
                                             0073656




 Counsel for                                  Counsel for
 Bar #                                        Bar #




                                         5
4821-7192-6413.1
